Title: Power to Regulate Elections, [14 June] 1788
From: Madison, James
To: 


[14 June 1788]

   
   After Sections 4 and 5 of Article I were read, Monroe asked why the regulation of elections for members of Congress was under the “ultimate controul” of the national legislature, “and also why there was an exception as to the place of electing senators” (Robertson, Virginia DebatesDavid Robertson, Debates and Other Proceedings of the Convention of Virginia (2d
        ed.; Richmond, 1805)., p. 261).


Mr. Madison. Mr. Chairman—The reason of the exception was, that if congress could fix the place of choosing the senators, it might compel the state legislatures to elect them in a different place from that of their usual sessions, which would produce some inconvenience, and was not necessary for the object of regulating the elections. But it was necessary to give the general government a controul over the time and manner of choosing the senators, to prevent its own dissolution.
With respect to the other point, it was thought that the regulation of time, place, and manner of electing the representatives, should be uniform throughout the continent. Some states might regulate the elections on the principles of equality, and others might regulate them otherwise. This diversity would be obviously unjust. Elections are regulated now unequally in some states, particularly South-Carolina, with respect to Charleston, which is represented by 30 members. Should the people of any state, by any means be deprived of the right of suffrage, it was judged proper that it should be remedied by the general government. It was found impossible to fix the time, place, and manner, of the election of representatives in the constitution. It was found necessary to leave the regulation of these, in the first place, to the state governments, as being best acquainted with the situation of the people, subject to the controul of the general government, in order to enable it to produce uniformity, and prevent its own dissolution. And considering the state governments and general government as distinct bodies, acting in different and independent capacities for the people, it was thought the particular regulations should be submitted to the former, and the general regulations to the latter. Were they exclusively under the controul of the state governments, the general government might easily be dissolved. But if they be regulated properly by the state legislatures, the congressional controul will very probably never be exercised. The power appears to me satisfactory, and as unlikely to be abused as any part of the constitution.
